Citation Nr: 0636068	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-18 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for residuals of a cervical 
spine injury, including incomplete quadriplegia, claimed as 
secondary to service-connected bilateral knee tendonitis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from December 1983 to July 
1987.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a March 2002 decision by the 
RO which denied service connection for the disability at 
issue on appeal.  The Board remanded the appeal for 
additional development in February 2005.  


FINDINGS OF FACT

1.  All available evidence necessary for adjudication of this 
claim have been obtained by VA.  

2.  The veteran's cervical spine disability, including 
incomplete quadriplegia is not causally or etiologically 
related to, or aggravated by a service-connected disability.  


CONCLUSION OF LAW

The veteran does not have a cervical spine disability, 
including incomplete quadriplegia from an injury which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.326 (2006).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in October 2001, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all private and VA medical records identified by the veteran 
have been obtained and associated with the claims file.  As 
there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available and not part of the claims file, the Board is 
satisfied that the duty to assist has been complied with and 
that no further development is required.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for 
cervical spine disability, including incomplete quadriplegia, 
claimed as secondary to service-connected bilateral knee 
tendonitis, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006).  



Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2006).  
Additionally, secondary service connection may be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  Effective October 10, 2006, 
38 C.F.R. § 3.310 was revised to conform to the holding in 
Allen and includes that following language:  

(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

38 C.F.R. § 3.310(b) (2006); see also 71 Fed. Reg. 52744-
52747 (Sept. 7, 2006).

Factual Background & Analysis

The veteran contends that his cervical spine disability and 
incomplete quadriplegia is causally related to his service-
connected knee disability.  Specifically, the veteran asserts 
that he fell some 25 feet from a tree onto a river bank and 
landed on his head and neck after his right knee gave way.  
The veteran argues that had his right knee not given out, he 
would not have fallen from the tree or at least would not 
have suffered a spinal cord injury.  

Initially, the Board notes that in the February 2005 remand, 
the RO was instructed to undertake additional development, 
vis-à-vis, a willful misconduct determination as to whether 
the veteran's alcohol consumption played any role in his 
accident.  The Board noted in the remand that, as pointed out 
by the veteran's representative, that if it was the opinion 
of the RO that the presence of alcohol in the veteran's  
blood supported a conclusion that the injuries in question 
resulted from misconduct, the RO should have promulgated an 
administrative decision.  The veteran was requested to 
complete an Authorization and Consent to Release Information 
form for the Meeker County Rescue Squad so that all records 
generated by that organization concerning the accident could 
be obtained.  The veteran responded by providing what appears 
to be an original Incident Report and a statement from one 
witness to the accident, but did not complete the 
Authorization and Consent form for the Rescue Squad.  It 
appears that the Incident Report although not reviewed by the 
RO contains no relevant information regarding the accident.  

The RO did not render an administrative decision regarding 
willful misconduct in this case as requested in the Board's 
remand.  The Board has considered remanding the appeal for 
strict compliance with the prior Board instructions.  
However, after a review of the entire record, it appears that 
the RO did not make a willful misconduct determination 
because no additional relevant information was obtained on 
remand, and thus, RO determined that a decision could be made 
other grounds.  It appears that the RO found a willful 
misconduct determination unnecessary in this case.  
Accordingly, the Board finds that evidentiary record as 
currently constituted is sufficiently developed to render a 
fair and impartial decision on the merits, and that remanding 
the appeal for completion of a willful misconduct 
determination would not produce any additional probative 
evidence or benefit flowing to the veteran.  Therefore, the 
Board finds no useful purpose would be served by remanding 
the appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  The veteran is not prejudiced by the Board's action 
to adjudicate the claim based on the evidence of record.  
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

The evidence of record showed that the veteran fell from a 
tree onto a river bank on August 5, 2001.  He was initially 
transported by emergency rescue squad to a county hospital 
emergency room and subsequently transferred by helicopter to 
North Memorial Hospital a few hours later.  The rescue squad 
incident report indicated that an emergency call was received 
at 1248 hrs; they arrived at the accident scene at 1258 hrs; 
the veteran was loaded into the ambulance at 1306 hrs, and 
that they arrived at the county hospital at 1316 hrs.  

The county hospital emergency room report indicated that the 
veteran was alert and oriented upon arrival.  The veteran 
reported that he had been drinking alcohol and admitted to 
having consumed up to eight drinks.  Laboratory studies at 
that time revealed a blood alcohol level of 105 mg/dl.  On 
admission, the veteran had no feelings in his legs, no hand 
grasp, almost no feeling in his left upper extremity, and a 
burning sensation in the back of his head.  His condition was 
stabilized and he was transported by helicopter to a larger 
medical facility for treatment at approximately 1450 hrs.  
The diagnosis included paraplegia, probably at the T-2 level 
from a 25 foot fall from a tree, and mild alcohol 
intoxication.  

When seen at the North Memorial Health Care emergency room, 
the veteran smelled of alcohol and reported that he had been 
drinking and "doing silly things."  He said that he was 
climbing a tree when he fell approximately 25 feet onto a 
river bed, and that he had an immediate loss of feelings in 
his lower extremities.  X-ray studies were unremarkable down 
to the C-4 level.  The emergency room physician indicated 
that the veteran had what appeared to be a thoracic spinal 
cord injury with no sensation below about the T-4 level, no 
motor function in the lower extremities and no intra-
abdominal injuries.  The diagnoses including spinal cord 
injury and alcohol intoxication.  

The veteran was admitted to the trauma unit for additional 
treatment.  Laboratory studies at that time showed a blood 
alcohol level of 79 mg/dl.  Additional diagnostic studies 
revealed a fracture of C-6 and C-7 with anterior subluxation 
of C-6 on C-7, fracture of the anterior aspect of T-1, and a 
radial fracture of the right arm.  A CT scan of the head was 
negative.  The veteran underwent cervical fusion on August 7, 
and his condition stabilized.  He was then admitted to the 
rehabilitation center for a two-month inpatient 
rehabilitation stay.  

The evidentiary record includes a statement from a private 
neurologist, I.L.B., dated in November 2001, to the effect 
that the veteran's right knee "apparently gave way" and 
contributed to the accident.  The neurologist opined that the 
fall was related to many factors, including being on a tree 
branch, the alcohol content, and the knee giving way.  A 
letter from another private doctor, received in August 2002, 
was to the effect that the majority of defects in the right 
knee noted on a private MRI in April 2002, including medial 
meniscocapsular injury, medial collateral and anterior 
cruciate ligament sprains, and increased signals in the 
medial and lateral femoral condyles consistent with prior 
trauma and a questionable snyovial tag, were most likely 
related to the veteran's previous history of trauma, and 
would have added to instability of the right knee.  He also 
commented that it would be doubtful that the defects would be 
related to the spinal cord trauma.  

Concerning the latter statement, the Board notes that this 
same doctor in April 2002, suggested that some of the 
veteran's knee problems may have been present before the 
accident or that they may have been caused by the fall.  At 
that time, the veteran and his wife told the physician that 
the veteran's right knee had given way when he fell and asked 
for a statement as to whether there was something more going 
on in the knee that may have contributed to his fall.  In his 
later statement, the physician did not offer any discussion 
or analysis as to the basis for his opinion nor did he offer 
any explanation as to why he now believed that the abnormal 
findings on the MRI, some nine months after the accident, 
were present before the accident.  His statement was 
conclusory in nature and without any substantive explanation 
or analysis of the facts.  

In this regard, the Board notes that the service medical 
records do not show any history of trauma to either knee 
during service.  The service medical records showed that the 
veteran was treated primarily for left knee pain and swelling 
on numerous occasions during service without any history of 
specific trauma.  The records showed only a single complaint 
of bilateral knee pain in February 1985.  Other than a single 
notation of slight laxity, bilaterally, by a corpsman in 
February 1985, the service medical records showed no 
objective evidence of any subluxation or instability in 
either knee at any time during service.  In fact, on his 
service separation examination in July 1987, the veteran made 
no mention of any right knee problems and referred only to 
his left knee.  Anterior Drawer, Lachman, and McMurray signs 
were negative, the left knee was stable to varus/valgus 
stress testing, and three x-rays studies in service were 
negative.  

Similarly, VA examinations in September 1988 and 1990, and 
November 1993, showed no evidence of subluxation or 
instability in either knee.  On examination in September 
1990, the veteran specifically denied any history of trauma 
to either knee.  He did report that his knees buckled 
occasionally, particularly the left knee.  However, testing 
for anterior and posterior cruciate and medial and lateral 
collateral ligaments on all three examinations were within 
normal limits.  Contrary to the private doctor's assessment, 
the objective evidence of record prior to the injury in 
August 2001, did not show any history of trauma or any true 
instability or subluxation in either knee.  

As to the veteran's contentions that his service-connected 
right knee disability was the cause of his fall and 
subsequent spinal cord injuries, the Board finds no competent 
or contemporaneous corroborating evidence to support that 
assertion.  The only favorable evidence suggesting any such 
relationship were statements from private physicians who 
treated the veteran after the accident and have never 
reviewed his medical history or examined the veteran prior to 
the accident.  It is evident that the opinions were based 
entirely on the veteran's self-described history and not on 
any objective medical evidence, as the veteran never 
mentioned his knee giving way until some three weeks after 
the accident when he was in rehabilitation therapy.  In fact, 
initially the veteran didn't identify any specific knee and 
merely stated that "one of [his] knees gave way."  At that 
time, he submitted a private doctors statement which was also 
vague and stated only that the "disability in his knees 
contributed to his fall."  The Board is not bound to accept 
a diagnosis based solely on an unsubstantiated history as 
provided by the veteran.  Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991), reconsidered, 1 Vet. App. 406 (1991).  

Contrary to the veteran's testimony at the Decision Review 
Officer (DRO) hearing that he had very little conversation 
about his accident at the hospitals, the records showed that 
despite being intoxicated, he was alert and oriented when he 
was first seen in the emergency room, and that he was 
somewhat talkative to the extent that he volunteered that he 
had at least eight drinks of alcohol.  At the North Memorial 
emergency room, nearly three hours after the accident, the 
veteran was again reported to be alert and oriented.  At that 
time, he reported that he and his friends were drinking 
alcohol and were out doing "silly things" when he fell from 
a tree trying to retrieve a fishing lure.  It seems 
reasonable to expect that if the veteran was able to describe 
the circumstances surrounding his accident and to recount the 
specific number of drinks he had when being given medical 
treatment, he would have mentioned something about his knee 
giving way or that he had a sudden pain in his knee just 
prior to his fall.  

Additionally, the Board finds that the statements from the 
veteran, his wife, and various friends are somewhat vague and 
inconsistent as to the events and circumstances surrounding 
the accident.  As noted above, when seen at the emergency 
room the day of the accident, the veteran reported that he 
had at least eight drinks prior to his fall.  However, in a 
statement received in January 2006, he claimed that he only 
had a two drinks.  Despite his assertion that his blood 
alcohol was well below the legal limit and that his drinking 
had no impact on the accident, laboratory studies showed a 
blood alcohol level of 105 mg/dl, which is well over the 
legal limit for intoxication.  

In his original claim received in August 2001, the veteran 
stated simply that he fell from a tree when one of his knees 
gave out.  However, when examined by VA in November 2001, he 
reported that he was climbing down from a tree when his right 
knee buckled and gave way.  He said that he grabbed hold of a 
branch with his right hand, but that the branch broke and he 
fell to the ground.  A lay statement from one witness 
indicates that that the veteran was stretching to reach the 
lures and fell.  In a letter received in January 2006, the 
veteran reported that he may have let go of the branch he was 
holding in order to grab his knee, and that this would 
account for him falling on his head instead of landing on his 
feet.  The record also contains varying accounts of how many 
people had attempted to retrieve the fishing lures before the 
veteran.  Regardless of the differing accounts by the various 
people involved as to the actual events of the day, the Board 
notes that none of the evidence of record, including the 
medical reports or the statements from various family and 
friends indicate that anyone actually observed the veteran's 
knee give way prior to the fall.  

Prior to the accident, there was no objective or medical 
evidence of any chronic instability or subluxation in either 
knee.  In fact, the medical evidence showed very few symptom 
or abnormalities attributed to the right knee prior to the 
accident.  Other than complaints of pain and occasional 
swelling, there were no significant abnormalities identified 
on the three VA examinations prior to the accident.  The 
veteran had good strength, muscle tone, and range of motion 
in each knee, and he could squat and rise without difficulty.  
Furthermore, the veteran had not been seen by VA, or for that 
matter by any physician for any knee problems since March 
1995.  

The evidence of record includes numerous statements from 
various friends and family describing the significant knee 
problems he had over the years.  One letter from a close 
friend indicated that his knees were so bad the day before 
the accident that the veteran had to stop working early.  In 
a letter received in July 2002, the veteran's wife said that 
his knees were so bad the night before the accident (from 
working with his friend that afternoon), that they could not 
have relations.  Yet, the next day, the veteran was able to 
climb some 20 to 25 feet up a tree to attempt to retrieve a 
fishing lure.  The question of willful misconduct 
notwithstanding, the Board finds that the veteran's actions 
are not consistent with the extent or severity of knee 
symptomatology now claimed to have been present the day of 
the accident.  

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the Board must determine the weight 
to be accorded the various items of evidence in this case 
based on the quality of the evidence and not necessarily on 
its quantity or source.  

In this case, the Board finds that the veteran has not 
provided any persuasive competent or objective evidence that 
his right knee disability caused his fall from the tree that 
resulted in his spinal cord injury and incomplete 
quadriplegia.  Although there were a number of people at the 
scene of the accident, none of them actually saw the 
veteran's knee give way.  The fact that there was no 
competent evidence of instability or subluxation in either 
knee prior the accident or any objective evidence 
demonstrating actual give way in the knee weighs against the 
veteran's subsequent, unsubstantiated assertions that his 
service-connected knee disability caused or otherwise played 
a role in his resulting spinal cord injury and incomplete 
paraplegia.  Accordingly, the Board finds no basis for a 
favorable disposition of the veteran's appeal, and the claim 
is denied. 




ORDER

Service connection for residuals of a cervical spine injury, 
including incomplete quadriplegia, claimed as secondary to 
service-connected bilateral knee tendonitis, is denied.  




		
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


